Citation Nr: 1737218	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-31 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1955 to June 1975.  He died in June 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction now resides in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter on appeal was certified and transferred to the Board in May 2015.  While awaiting review, the appellant submitted new medical evidence.  See April 2016 Correspondence.  She specifically stated that she did not waive the right to have this new evidence considered by the RO in the first instance.  Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304 (c) (2016).

Accordingly, the case is REMANDED for the following action:

Review the appellant's application for service connection for the Veteran's cause of death in light of all evidence of record, including the medical evidence and argument received at the Board in April 2016.  After undertaking any indicated development, readjudicate the claim.  If the decision is less than a full grant of the benefit sought, furnish the appellant and her representative a supplemental statement of the case, which addresses all evidence received since the July 2013 statement of the case.  After affording an opportunity for response, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




